Exhibit 10(j)

 

THIRD AMENDMENT TO STOCK PLEDGE AGREEMENT

 

This Third Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of March 7, 2014, among Tenet Healthcare Corporation, a Nevada
corporation (the “Company”), each of the other entities listed on the signature
pages hereof as Pledgors, and The Bank of New York Mellon Trust Company, N.A.,
as collateral trustee for the Secured Parties (in such capacity, the “Collateral
Trustee”).

 

RECITALS

 

WHEREAS, reference is made to that certain Stock Pledge Agreement, dated as of
March 3, 2009, by the Company and the other Pledgors in favor of the Collateral
Trustee, as amended by that certain First Amendment to Stock Pledge Agreement,
dated as of May 8, 2009, among the Company, the other Pledgors and the
Collateral Trustee, as amended by that certain Second Amendment to Stock Pledge
Agreement, dated as of June 15, 2009, among the Company, the other Pledgors and
the Collateral Trustee, as amended by that certain Joinder Agreement to the
Stock Pledge Agreement, dated as of May 15, 2013 and executed by the pledgors
party thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of May 15, 2013, between the Company and the Collateral
Trustee, as amended by that certain Joinder Agreement to the Stock Pledge
Agreement, dated as of October 1, 2013 and executed by the pledgors party
thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of October 1, 2013, by the Company and the Collateral
Trustee (as so amended, the “Stock Pledge Agreement”);

 

WHEREAS, pursuant to that certain Letter of Credit Facility Agreement (the
“LC Facility Agreement”), dated as of March 7, 2014, among the Company, certain
financial institutions party thereto as letter of credit participants and letter
of credit issuers (in such capacity, the “LC Issuers”) and Barclays Bank PLC, as
administrative agent, the LC Issuers have agreed to issue letters of credit for
the account of the Company on the terms set forth in such LC Facility Agreement;

 

WHEREAS, the Secured Obligations in respect of which a security interest i n the
Collateral was created by the Stock Pledge Agreement is limited to only the
obligations in respect of the:

 

(a)Fourteenth Supplemental Indenture to the Base Indenture, dated as of
November 21, 2011, by and among the Company, The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”) and the guarantors party thereto and
relating to the Company’s 6.250% Senior Secured Notes due 2018 (the “2018 Notes”
and, as supplemented by the Nineteenth Supplemental Indenture, dated as of May
15, 2013, between the Company, the Trustee and the guarantors party thereto, and
the Twenty Second Supplemental Indenture, dated as of October 1, 2013, between
the Company, the Trustee and the guarantors party thereto, the “Fourteenth
Supplemental Indenture”);

 

(b)Fifteenth Supplemental Indenture to the Base Indenture, dated as of October
16, 2012, by and among the Company, the Trustee and the guarantors party thereto
and relating to





--------------------------------------------------------------------------------

 



the Company’s 4.75% Senior Secured Notes due 2020 (the “2020 Notes” and, as
supplemented by the Nineteenth Supplemental Indenture, dated as of May 15, 2013,
between the Company, the Trustee and the guarantors party thereto, and the
Twenty Second Supplemental Indenture, dated as of October 1, 2013, between the
Company, the Trustee and the guarantors party thereto, the “Fifteenth
Supplemental Indenture”);

 

(c)Seventeenth Supplemental Indenture to the Base Indenture, dated as of
February 5, 2013, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 4.500% Senior Secured Notes due 2021 (the
“4.500% 2021 Notes” and, as supplemented by the Nineteenth Supplemental
Indenture, dated as of May 15, 2013, between the Company, the Trustee and the
guarantors party thereto, and the Twenty Second Supplemental Indenture, dated as
of October 1, 2013, between the Company, the Trustee and the guarantors party
thereto, the “Seventeenth Supplemental Indenture”);

 

(d)Twentieth Supplemental Indenture to the Base Indenture, dated as of May 30,
2013, by and among the Company, the Trustee and the guarantors party thereto and
relating to the Company’s 4.375% Senior Secured Notes due 2021 (the “4.375% 2021
Notes” and, as supplemented by the Nineteenth Supplemental Indenture, dated as
of May 15, 2013, between the Company, the Trustee and the guarantors party
thereto, and the Twenty Second Supplemental Indenture, dated as of October 1,
2013, between the Company, the Trustee and the guarantors party thereto, the
“Twentieth Supplemental Indenture”);

 

(e)Indenture dated as of September 27, 2013 (the “2013 Base Indenture”), between
THC Escrow Corporation and the Trustee (as supplemented on October 1, 2013 by
the first supplemental indenture thereto by and among the Company , the Trustee,
and the guarantors party thereto (collectively, the “2013 Indenture”)), pursuant
to which the 6.00% Senior Secured Notes due 2020 were issued (the “6.000% 2020
Notes” and, together with the 4.375% 2021 Notes, the 4.500% 2021 Notes, the 2020
Notes and the 2018 Notes are collectively referred to herein as the “Notes”);
and

 

(f)the Guarantees i n respect of the Notes,

 

WHEREAS, subject to the terms and conditions hereof, the parties hereto desire
to and have agreed to amend the Stock Pledge Agreement to include within the
Secured Obligations the obligations in respect of the LC Facility Agreement, in
each case to be designated as and entitled to the benefits of being
First-Priority Stock Secured Debt (as defined in the Collateral Trust Agreement)
under the Collateral Trust Agreement in accordance with the requirements set
forth in Section 3.8 thereof.

 

WHEREAS, the sole effect of this Amendment is to secure additional debt of the
Company that is permitted by the terms of the Collateral Trust Agreement to be
secured by the Collateral and to add references to such debt and the documents
governing such debt, and that as such, pursuant to:

 

(a)Section 7.1 of the Stock Pledge Agreement;

 

(b)Section 7.1 of the Collateral Trust Agreement;



2

--------------------------------------------------------------------------------

 



(c)Article VII of each of the Fourteenth Supplemental Indenture, Fifteenth
Supplemental Indenture, Seventeenth Supplemental Indenture and Twentieth
Supplemental Indenture, and Section 902 of the 2013 Indenture, this Amendment
may be entered into by the Company, the other pledgors party hereto and the
Collateral Trustee without (i) the consent of the holders of the Notes or (ii)
direction to the Collateral Trustee by an Act of Required Stock Secured
Debtholders (as defined in the Collateral Trust Agreement); and

 

WHEREAS, unless otherwise indicated, capitalized terms used herein without
definition have the meanings ascribed to such terms in the Stock Pledge
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and each other Pledgor signatory hereto hereby agrees
with the Collateral Trustee as follows:

 

1.Section References.    Unless otherwise expressly stated herein, all Section
references herein shall refer to Sections of the Stock Pledge Agreement.

 

2.Amendments to Section 1.1.   Section 1.1 of the Stock Pledge Agreement is
hereby amended by amending and restating the defined terms “Secured Obligations”
and “Secured Parties” in their entirety and by adding the defined terms “Event
of Default”,  “LC Facility Agreement”,  “Guarantee Agreement”,  “LC
Obligations”,  “LC Guarantees” and “2013 Indentures” to Section 1.1 in
alphabetical order, in each case as set forth below (all other defined terms
contained therein remain unchanged and to the extent that definitions contained
in this Section 2 conflict with definitions contained in the Stock Pledge
Agreement, the definitions contained in this Section 2 shall control):

 

“Event of Default” means an Event of Default, as such term is defined in any
Indenture, any 2013 Base Indenture, the LC Facility Agreement or any other
First-Priority Stock Lien Document (as such term is defined in the Collateral
Trust Agreement).

 

“Guarantee Agreement” means that certain Guarantee Agreement, dated as of March
7, 2014, among the Company, the guarantors party thereto, the LC Participants,
the LC Issuers and the Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“LC Facility Agreement” means that certain Letter of Credit Facility Agreement,
dated as of March 7, 2014, among the Company, certain financial institutions
party thereto from time to time as LC Participants (the “LC Participants”) and
Issuers (the “LC Issuers”) and Barclays Bank PLC, as administrative agent (in
such capacity, the “Administrative Agent”), as the same may be amended, restated
, supplemented or otherwise modified from time to time.

 

“LC Obligations” means the “Obligations” as defined in the LC Facility
Agreement.

 

“LC Guarantees” means guarantees in respect of the LC Obligations pursuant to
the Guarantee Agreement.





3

--------------------------------------------------------------------------------

 



“Secured Obligations” means (i) Obligations in respect the Notes and the Note
Guarantees and (ii) LC Obligations and obligations under the LC Guarantees.

 

“Secured Parties” means the (i) Holders of the Notes, (ii) the LC Participants,
LC Issuers and Administrative Agent under the LC Facility Agreement and any
other holders of LC Obligations, (iii) the Trustee under each Indenture and each
2013 Indenture and (iv) the Collateral Trustee.

 

“2013 Indentures” means the Indenture dated as of September 27, 2013 (the “2013
Base Indenture”), between THC Escrow Corporation and the Trustee (as
supplemented on October 1, 2013 by the first supplemental indenture thereto by
and among the Company, the Trustee, and the guarantors party thereto) and all
other indentures supplemental to the 2013 Base Indenture that are designated as
and entitled to the benefits of being First­Priority Stock Secured Debt under
the Collateral Trust Agreement in accordance with the requirements set forth in
Section 3.8 thereof.

 

3.Amendments to Section 5.3.  Section 5.3(b) of the Stock Pledge Agreement is
hereby amended by deleting the words “under the Indentures” at the end thereof.

 

4.Amendments to Section 7.1.  Section 7.1 of the Stock Pledge Agreement is
hereby amended and restated in its entirety as follows:

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Article Nine of the
Base Indenture, as supplemented by Article Seven of each Supplemental Indenture,
Section 9.02 of the 2013 Base Indenture, Section 11.1 of the LC Facility
Agreement and corresponding provisions of any First-Priority Stock Lien Document
(as such term is defined in the Collateral Trust Agreement); provided,  however,
that annexes to this Agreement may be supplemented (but no existing provisions
may be modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex I (Form of Pledge
Amendment) and Annex 2 (Form of Joinder Agreement) respectively, i n each case
duly executed by the Col lateral Trustee and each Pledgor directly affected
thereby.

 

5.Amendments to Section 7.11.  Section 7.11(b) of the Stock Pledge Agreement is
hereby amended by adding the words “, the 2013 Indentures, the LC Facility
Agreement and each First-Priority Stock Lien Document (as such term is defined
in the Collateral Trust Agreement)” at the end thereof.

 

6.Conditions Precedent.  The effectiveness of this Amendment is subject to the
Collateral Trustee’s receipt of each of the following:

 

(a)this Amendment, duly executed and delivered by the Company, each other
Pledgor party hereto and the Collateral Trustee;

 

(b)an Officers’ Certificate (as defined in the Collateral Trust Agreement) to
the effect that this Amendment will not result in a breach of any provision or
covenant contained in any of the Secured Debt Documents (as defined in the
Collateral Trust Agreement); and



4

--------------------------------------------------------------------------------

 



(c)an opinion of counsel of the Company to the effect that the Collateral
Trustee’s execution of this Amendment is authorized and permitted by the
Collateral Trust Agreement.

 

7.Reference to Stock Pledge Agreement.  The Stock Pledge Agreement and the
Related Documents, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Stock Pledge Agreement or the Related Documents,
are hereby amended so that any reference therein to the Stock Pledge Agreement,
whether direct or indirect, shall mean a reference to the Stock Pledge Agreement
as amended hereby.

 

8.Counterparts.  This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple counterparts and attached to a single
counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.

 

9.Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibitions or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

11.Limited Effect.  Except to the extent specifically amended or modified
hereby, the provisions of the Stock Pledge Agreement shall not be amended,
modified, impaired or otherwise affected hereby.

 

12.Responsibility of the Collateral Trustee.  The Collateral Trustee is not
responsible for the validity or sufficiency of this Amendment or the recitals
contained herein.

 

[Signature Pages Follow]

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

TENET HEALTHCARE CORPORATION, as a Pledgor

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:  Tyler C. Murphy

 

 

Title:  Treasurer

 

 

 



[Signature Page to Third Amendment to Stock Pledge Agreement]

--------------------------------------------------------------------------------

 



 

 

American Medical (Central), Inc.,

 

 

AMI Information Systems Group, Inc.,

 

 

Amisub (Heights), Inc.,

 

 

Amisub (Hilton Head), Inc.,

 

 

Amisub (Twelve Oaks), Inc.,

 

 

Amisub of Texas, Inc.,

 

 

Brookwood Health Services, Inc.,

 

 

Coral Gables Hospital, Inc.,

 

 

Cypress Fairbanks Medical Center, Inc.,

 

 

Fmc Medical, Inc.,

 

 

Lifemark Hospitals, Inc.,

 

 

Ornda Hospital Corporation

 

 

SRRMC Management, Inc.

 

 

Tenet California, Inc.,

 

 

Tenet Florida, Inc.,

 

 

Tenet Healthsystem CFMC, Inc.,

 

 

Tenet Healthsystem Healthcorp,

 

 

Tenet Healthsystem Holdings,

 

 

Tenet Healthsystem Medical, Inc.,

 

 

Tenet Healthsystem Philadelphia, Inc.,

 

 

Tenet Hospitals, Inc.,

 

 

Tenet Louisiana, Inc.,

 

 

Tenet Missouri, Inc.,

 

 

Tenet Physician Services -Hilton Head, Inc.,

 

 

Tenet Texas, Inc.,

 

 

Tenetsub Texas, Inc.,

 

 

VHS Of Phoenix, Inc.

 

 

Vanguard Health Financial Company, LLC

 

 

Vanguard Health Holding Company I, LLC

 

 

Vanguard Health Holding Company II, LLC

 

 

Vanguard Health Management, Inc.

 

 

Vanguard Health Systems, Inc.

 

 

VHS Of Michigan, Inc.

 

 

each as a Pledgor

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:  Tyler C. Murphy

 

 

Title:  Treasurer

 

 

 

 

 

 

 





[Signature Page to Third Amendment to Stock Pledge Agreement]

--------------------------------------------------------------------------------

 



Accepted and Agreed

as of the date first above written:

 

The Bank of New York Mellon Trust Company, N.A.,

as Collateral Trustee

 

 

 

 

By:

/s/ Melonee Young

 

 

Name:  Melonee Young

 

 

Title:  Vice President

 

 

 

 

 

[Signature Page to Third Amendment to Stock Pledge Agreement]

--------------------------------------------------------------------------------